DETAILED ACTION
In response to the Amendments filed on April 18, 2022, claims 1 and 4 are amended; and claims 7-16 are still withdrawn. Currently, claims 1-16 are still pending with claims 1-6 being further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 18, 2022.  These drawings are accepted.

Specification
The amendments to the specification filed on April 18, 2022 are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronenberg (US Pub. No. 2017/0028132 A1).
Claim 1. Cronenberg discloses a drug delivery system for injecting a medicament, the system comprising: 
a housing (305) defining a cavity ([0083], Fig. 20; i.e., cavity in device body 305);
a container (306) received within the cavity ([0083]) and configured to receive a medicament, the container comprising a closure (400) ([0094]); 
a valve assembly (388, 390) received within the cavity and comprising a piercing member (388, 390) configured to pierce the closure of the container ([0093], [0096]); and 
a connector arrangement (382) provided between the container and the valve assembly, the connector arrangement movable between a first, pre-use position in which the valve assembly is spaced apart from the container thereby maintaining sterility between the closure of the container and the valve assembly ([0089]; i.e., when two-part flexible sleeve 382 is in position of Fig. 25 prior to penetration of sterile barriers) and a second, use position in which the container is advanced within the housing such that the piercing member pierces the closure thereby permitting fluid communication between the container and the valve assembly ([0096]; i.e., position of two-part flexible sleeve 382 subsequent to the state of Fig. 27 where flexible portion 386 is collapsed and membrane 394 is pierced by trolley 324 displacing barrel 306).
Claim 2. Cronenberg discloses the drug delivery system as claimed in claim 1, wherein the connector arrangement comprises at least one membrane (394) held between the container and the valve assembly ([0095]-[0096]; Fig. 27).
Claim 3. Cronenberg discloses the drug delivery system as claimed in claim 2, wherein it is further interpreted that cap 402, protective cap 402 with membrane 406 are also interpreted as being part of the claimed connector arrangement of Cronenberg so that the connector arrangement comprises two membranes (394, 406) held between the container and the valve assembly ([0095]; Fig. 27 ).
Claim 5. Cronenberg discloses the drug delivery system as claimed in claim 1, wherein at least a portion of the connector arrangement extends through and outside of the housing (Fig. 20; i.e., the portion of two-part flexible sleeve 382 extending through and outside of device body 305 and covered by device cover or hood 236).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (US Pub. No. 2017/0028132 A1) in view of Sodhi (US Pub. No. 2014/0018742 A1).
Claim 4. Cronenberg discloses the drug delivery system as claimed in claim 2, but does not further disclose that the at least one membrane comprises flashspun high-density polyethylene fibers. However, it is noted that Sodhi also discloses a drug delivery system barriers for barrel, wherein barrier is made of TyvexTM ([0066]) which is a synthetic material consisting of flashspun high-density polyethylene fibers ([0052]). Therefore, since both Cronenberg and Sodhi are drawn to drug delivery systems with a barriers over medical containers, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the membranes of Cronenberg to be made of flashspun high-density polyethylene fibers as taught by Sodhi since such material is known in the art to being impermeable to liquid water and microorganisms and resistant to tearing while being pierceable ([0052] of Sodhi).

Response to Arguments
With respect to the previous drawing objections, the amendments to the specification and the replacement sheets for Figs. 16-17B as noted by applicant on pg. 7 of the Remarks are considered sufficient to clarifying the previous informalities. Therefore, the previous drawing objections are hereby withdrawn.

Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on the embodiment of infusion device 100 of Cronenberg applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Instead, it is noted that infusion device 300 of Cronenberg discloses the amended limitations of claim 1 as further explained in the rejection above. In particular, while infusion device 100 of Cronenberg does not disclose the amended limitations for the two positions, Cronenberg still discloses the claimed invention because infusion device 300 comprises two-part flexible sleeve 382 provided between barrel 306 and inner and outer needles 388, 390, and two-part flexible sleeve 382 being movable between the position of Fig. 25 described in [0089] to the position when flexible portion 386 collapses as a result of trolley 324 displacing barrel 306 distally further described in [0096]. Thus, Cronenberg still discloses the amended limitations.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not disclose all of the specifics of the connector arrangement is pulled out of the housing to move the connector arrangement from the first position to the second position as required by claim 9. Specifically, there is no motivation to modify the connector arrangement of Cronenberg as interpreted for claim 1 above to be pulled as required. Moreover, although Matkovich discloses a drug delivery system comprising containment layers 400, 500 between a container 600 (Fig. 15) and a piercing assembly (200) that is pulled prior to piercing of sealing surfaces 172a,272a for access to the fluid in container 600 ([0104]-[0105]; Fig. 15) to prevent bacterial contamination ([0100]), Matkovich does not disclose the specifics of a housing, a container, a valve assembly, and all of the specifics of how the connector arrangement are provided as required by the amended claim 1 which is required by claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA ZHANG/Primary Examiner, Art Unit 3783